DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02 September 2021 has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5-9, 11-13, and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Applicant Admitted Prior Art (AAPA – previously cited) further in view of Sackellares et al.’810 (US Pub No. 2004/0127810 – previously cited) further in view of Sun et al.’181 (US Pub No. 2014/0276181 – previously cited) further in view of George et al.’407 (US Pub No. 2013/0304407 – previously cited) further in view .
Regarding claim 1, Applicant admits in sections [0001-0004] of the Specification of the current Application (as seen in US Pub No. 2016/0000382) that the prior art teaches a method for monitoring EEG signals, the method comprising: receiving an EEG sensor signal; extracting a plurality of parameters from the received signal; determining, with a processor, an event indicator from the plurality of extracted parameters; receiving a user selection of an option in a display screen; and in response to the user selection, updating the an algorithm used to determine the event indicator.
AAPA discloses all of the elements of the current invention, as discussed above, except for explicitly stating that the method comprises generating a display screen that includes the event indicator, the extracted plurality of parameters, and a plurality of user selectable options. Official notice is being taken that it is well known in the art for EEG analysis methods to include displaying event indicators, along with the parameters that are used to determine the event indicators. Official notice is also taken that it is well known in the art for user selectable options to be presented to a user via a display screen (e.g. via a GUI – graphic user interface). It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the method taught by the AAPA to include generating a display screen that includes the event indicator, the extracted plurality of parameters used to determine the event indicator, and the user selectable options, as these are all display items conventionally and routinely displayed during EEG signal analysis.
	AAPA discloses all of the elements of the current invention, as discussed above, except for updating the extracted plurality of parameters in the display screen in response to the received user selection. Sackellares et al.’810 teaches updating an extracted plurality of parameters used to analyze a received EEG sensor signal by allowing a user to select, from a list of possible choices, a plurality of parameters to be used by an algorithm to determine a brain state (page 4, section [0043]). It would have 
	AAPA further in view of Sackellares et al.’810 discloses all of the elements of the current invention, as discussed above, except for receiving the user selection and updating the parameters and algorithm while receiving the plurality of EEG sensor signals. Sun et al.’181 teaches allowing a user to select parameter and algorithm options while receiving and analyzing a plurality of EEG sensor signals in order to allow the user to acquire EEG signal analysis results with which they are completely satisfied (page 5, sections [0071-0074], and see Figure 7). It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the method of AAPA further in view of Sackellares et al.’810 to include receiving the user input and updating the parameters and algorithm while receiving the plurality of EEG sensor signals, as taught by Sun et al.'181, since it would allow the user to adjust the parameters and algorithms until desired EEG analysis results were obtained. It is noted that because the method of AAPA further in view of Sackellares et al.’810 further in view of Sun et al.’181 updates the extracted plurality of parameters and updates an algorithm in real time until a desirable result (event indicator) is found, an updated event indicator is determined based on an updated algorithm in real time from the plurality of extracted parameters. This includes determining the updated event indicator while receiving the plurality of EEG sensor signals, wherein the received plurality of EEG sensor signals are used to determine the updated event indicator (the received plurality of EEG sensor signals are used to determine the updated plurality of extracted parameters which are then used to determine the updated event indicator). 

AAPA further in view of Sackellares et al.’810 further in view of Sun et al.’181 further in view of George et al.’407 discloses all of the elements of the current invention, as discussed above, except for the user selecting whether to include or exclude a spike detector parameter, or to include or exclude an artifact detect parameter. Nierenberg et al.’010 teaches a method for monitoring EEG signals wherein a user is capable of including or excluding a spike detector parameter (page 8, sections [0133-0139]), and wherein the user is also capable of including or excluding an artifact detect parameter (see ABSTRACT). Nierenberg et al.’010 teaches allowing the user to select a spike detector parameter in order to hand-mark epileptic events for evaluation by a reviewer (page 8, section [0138]), and teaches allowing a user 
AAPA further in view of Sackellares et al.'810 further in view of Sun et al.’181 further in view of George et al.’407 further in view of Nierenberg et al.’010 discloses all of the elements of the current invention, as discussed above, except for the user selecting whether to include or exclude a breathing parameter. Giftakis et al.’877 teaches that monitoring breathing parameters in addition to EEG-based parameters (for instance, ones used to detect and monitor seiures) allows for greater understanding of the total physiologic condition of a patient (page 6, section [0095]). It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified the method of AAPA further in view of Sackellares et al.'810 further in view of Sun et al.’181 further in view of George et al.’407 further in view of Nierenberg et al.’010 to include allowing the user to include or exclude a breathing parameter, as taught by Giftakis et al.’877, since including a breathing parameter would allow for a greater understanding of the total physiologic condition of the patient.
Regarding claim 5, the AAPA further in view of Sackellares et al.'810 further in view of Sun et al.’181 further in view of George et al.’407 further in view of Nierenberg et al.’010 further in view of Giftakis et al.’877 teaches that the display screen includes a user selectable menu of available parameters (page 4, section [0043] of Sackellares et al.'810).
Regarding claim 6, the AAPA further in view of Sackellares et al.’810 further in view of Sun et al.’181 further in view of George et al.’407 further in view of Nierenberg et al.’010 further in view of 
Regarding claim 7, the AAPA further in view of Sackellares et al.'810 further in view of Sun et al.’181 further in view of George et al.’407 further in view of Nierenberg et al.’010 further in view of Giftakis et al.’877 teaches that the menu of available parameters includes all parameters that can be extracted from the EEG sensor signal (page 4, section [0043] of Sackellares et al.'810).
Regarding claim 8, the AAPA further in view of Sackellares et al.’810 further in view of Sun et al.’181 further in view of George et al.’407 further in view of Nierenberg et al.’010 further in view of Giftakis et al.’877 discloses a method wherein a display screen displays a first set of extracted parameters that are used in the event indicator determination. The display of the extracted parameters that are used in the event indicator determination is a marker that differentiates the used extracted parameters from the non-used parameters.
Regarding claim 9, the AAPA further in view of Sackellares et al.’810 further in view of Sun et al.’181 further in view of George et al.’407 further in view of Nierenberg et al.’010 further in view of Giftakis et al.’877 discloses a method wherein the user selection of an unused parameter causes the extracted plurality of parameters within the display screen to be updated, the updating including a graph of a trend of the unused parameter (it is well known in the art to display a graph of a trend of an extracted 
Regarding claim 11, the method of the AAPA further in view of Sackellares et al.’810 further in view of Sun et al.’181 further in view of George et al.'407 further in view of Nierenberg et al.’010 further in view of Giftakis et al.’877 would update the extracted plurality of parameters in the display screen based on the inclusion or exclusion of the EEG channel, wherein the algorithm would also be updated according to the inclusion or exclusion of the selected EEG channels.
Regarding claim 12, the request to include or exclude data for the selected EEG channels would inherently cause the data from the selected channel to be included or excluded from all extracted parameters as the data from all active (selected) EEG channels is used to determine the extracted parameters.
Regarding claim 13, while the method taught by the AAPA further in view of Sackellares et al.’810 further in view of Sun et al.’181 further in view of George et al.’407 further in view of Nierenberg et al.’010 further in view of Giftakis et al.’877 does not explicitly recite including or excluding data for a selected EEG channel from one extracted parameter without affecting EEG channel data for additional extracted parameters, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the method of the AAPA further in view of Sackellares et al.’810 further in view of Sun et al.’181 further in view of George et al.’407 further in view of Nierenberg et al.’010 further in view of Giftakis et al.’877 to include or exclude data for a selected EEG channel from one extracted parameter without affecting EEG channel data for additional extracted parameters as it would merely be choosing from a finite number of identified, predictable solutions (either including or excluding the EEG channel data from only one extracted parameter, or including or excluding the EEG channel data from all extracted parameters), with a reasonable expectation of success.

Regarding claim 17, the AAPA teaches the use of the prior art method to indicate a seizure (section [0002]). It is noted that Sackellares et al.’810 also teaches an event indicator being a seizure indicator (see TITLE and ABSTRACT).
Regarding claims 18-20, while the AAPA, as modified by Sackellares et al.'810 and Sun et al.’181 and George et al.’407 and Nierenberg et al.’010 and Giftakis et al.’877, does not explicitly disclose a system for performing the method discussed above, one of ordinary skill in the art would have found it obvious that in order to perform the above discussed method, the AAPA would inherently require a system comprising an EEG sensor and monitor to receive the EEG sensor signal, a control processor configured to carry out the method, and a user interface configured to provide the user selectable options.
Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over AAPA further in view of Sackellares et al.’810 further in view of Sun et al.’181 further in view of George et al.’407 further in view of Nierenberg et al.’010 further in view of Giftakis et al.’877, as applied to claim 1, further in view of Ito’040 (US Pub No. 2012/0265040 – previously cited).
Regarding claims 2 and 4, the AAPA further in view of Sackellares et al.’810 further in view of Sun et al.’181 further in view of George et al.’407 further in view of Nierenberg et al.’010 further in view of Giftakis et al.’877 discloses all of the elements of the current invention, as discussed in paragraph 4 above, except for the display screen including a threshold displayed with each of the plurality of extracted parameters. It is noted that Sackellares et al.’810 teaches a user selectable option comprising a request to change a parameter threshold (page 4, section [0043]). Ito’040 teaches displaying a threshold along with a parameter on a display screen, wherein when the parameter exceeds the threshold, an alarm is 
Regarding claim 3, Sackellares et al.’810 teaches that the request to change the threshold comprises at least one of a numerical value entry, a menu of selectable thresholds, and an adjustable threshold cursor (page 4, section [0043]).
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over AAPA further in view of Sackellares et al.’810 further in view of Sun et al.’181 further in view of George et al.’407 further in view of Nierenberg et al.’010 further in view of Giftakis et al.’877, as applied to claim 1, further in view of Sarkela et al.’779 (US Pub No. 2012/0071779 – previously cited).
The AAPA further in view of Sackellares et al.’810 further in view of Sun et al.’181 further in view of George et al.’407 further in view of Nierenberg et al.’010 further in view of Giftakis et al.’877 discloses all of the elements of the current invention, as discussed in paragraph 4 above, except for the algorithm comprising weighting factors associated with each of the plurality of extracted parameters. Sarkela et al.’779 teaches providing individual parameters that are used to determine a seizure event indicator with weighting factors in order to improve the sensitivity and specificity of seizure detection (page 7, section [0067]). It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the method of the AAPA further in view of Sackellares et al.’810 further in view of Sun et al.’181 further in view of George et al.’407 further in view of Nierenberg et al.’010 further in view of Giftakis et al.’877 to include setting a weighting factor for each of the plurality of extracted .
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over AAPA further in view of Sackellares et al.’810 further in view of Sun et al.’181 further in view of George et al.’407 further in view of Nierenberg et al.’010 further in view of Giftakis et al.’877 further in view of Sarkela et al.’779, as applied to claim 14, further in view of Imran et al.’305 (US Pub No. 2010/0191305 – previously cited).
The AAPA further in view of Sackellares et al.’810 further in view of Sun et al.’181 further in view of George et al.’407 further in view of Nierenberg et al.’010 further in view of Giftakis et al.’877 further in view of Sarkela et al.’779 discloses all of the elements of the current invention, as discussed in paragraph 6 above, except for the display screen including user selectable options to change the weighting factors associated with the displayed extracted parameters. Imran et al.’305 discloses manually changing the weighting factors of extracted parameters after seizure events (page 8, section [0060]). It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the method of the AAPA further in view of Sackellares et al.'810 further in view of Sun et al.’181 further in view of George et al.’407 further in view of Nierenberg et al.’010 further in view of Giftakis et al.’877 further in view of Sarkela et al.'779 to include a display screen that includes user selectable options to change the weighting factors associated with the displayed extracted parameters, as taught by Imran et al.'305, since it would allow the weighting factors to be changed based on the patient's condition.

Response to Arguments
Applicant's arguments, filed 02 September 2021, are identical to the arguments filed 22 February 2021. Applicant has not provided any counterarguments to the arguments presented in the Final Office action mailed out 02 March 2021. As such, the Examiner is restating the arguments presented in the aforementioned Final Office action as a response to the most recently filed arguments by Applicant. The 
Applicant argues that Giftakis does not teach that breathing can or should be a parameter that could affect the analysis of neurological signals themselves. The Examiner respectfully disagrees. While Applicant is correct in stating that Giftakis processes each of EEG, respiratory, and cardiac signals separately using different, dedicated algorithms, the Examiner points out that the claims, as currently written, do not recite that the algorithm that determines the event indicator is updated by incorporating the breathing parameter into the algorithm. Nor do the claims recite that the extracted plurality of parameters or the  algorithm are updated based on the options selected by the user. In other words, the underlying EEG event monitoring algorithm of the claims is not modulated, such as by adjusting weights of various parameters, based on the user selected options. The claims merely require a display screen that allows a user to make selections, and “in response to” the selections, extracted parameters and an algorithm are updated. This means that when a selection is made, the extracted parameters and the algorithm are updated. The updates do not need to incorporate the options selected. Furthermore, Giftakis does teach updating an algorithm in response to a breathing parameter. Sections [0223-0226] and [0230] clearly teach modifying an event detection (seizure) algorithm based on a comparison of EEG signals and respiratory signals (EEG-respiratory matching test). Section [0026] states that a final neurological event algorithm is determined/updated based on results of the EEG-respiratory matching test. For these reasons, Applicant’s prior art rejection arguments are not persuasive, and the rejections have been maintained. If the Applicant intends for the claims to be interpreted such that the extracted plurality of parameters and the algorithm are updated based on the user selected options, then the claims should be amended to clearly recite that the updates are based on the user selected options.
 
Conclusion
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ETSUB D BERHANU whose telephone number is (571)270-5410.  The examiner can normally be reached on Mon-Fri 9:00am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ETSUB D BERHANU/Primary Examiner, Art Unit 3791